Citation Nr: 1334541	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  10-10 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

 2.  Entitlement to service connection for an acquired psychiatric disorder, to include attention deficit hyperactivity disorder (ADHD), anxiety, depression, bipolar disorder, and alcoholism (hereinafter "acquired psychiatric disorder").

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 1972 to April 1975.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran requested a videoconference hearing at the RO before a Veterans Law Judge (VLJ), and a hearing was scheduled for May 6, 2011.  However, the Veteran subsequently withdrew the hearing request.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In light of this decision, the Board finds that the Veteran's most recent claim for service connection for a mental health disorder, to include but not limited to ADHD, anxiety, depression, bipolar, and alcoholism, may be considered to encompass any acquired psychiatric disorder.  The claim on appeal has, therefore, been recharacterized to conform to Clemons.

The issues of service connection for an acquired psychiatric disorder and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a diagnosed disability of obstructive sleep apnea.

2.  The Veteran did not sustain a disease, injury, or event related to sleep apnea in service, nor did he experience symptoms of sleep apnea in service.


CONCLUSION OF LAW

Obstructive sleep apnea was not incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, notice was provided to the Veteran in March 2009, prior to the initial adjudication of the claim for service connection for obstructive sleep apnea in September 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The September 2009 letter also notified the Veteran of VA's practices in assigning disability evaluations and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, and lay statements from the Veteran and others.  Additionally, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  
  
In disability compensation claims, VA's duty to assist includes providing a medical examination if the information and evidence of record does not contain sufficient competent evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79, 83-86 (2006) (noting that the third prong may be satisfied by lay evidence of continuity or equivocal or non-specific medical evidence).  

Because the weight of the evidence demonstrates that the Veteran had no in-service injury, disease, or event related to sleep apnea, including no symptoms of sleep apnea in service, there is no duty to provide a VA medical examination.  The service treatment records are silent as to any complaints or treatment related to sleep apnea.  Furthermore, the Veteran himself has not endorsed in-service symptoms, but rather has stated his belief that the tobacco he snorted during service caused his sleep apnea.  There is no legal basis to grant service connection for disability associated with the asserted tobacco use during service.  See 38 U.S.C.A. § 1103 (West 2002) (prohibiting service connection for a disability as a result of disease or injury attributable to the use of tobacco products during a veteran's active service).  Absent some evidence of a recognizable in-service injury, disease, or event to which a competent medical opinion could relate the claimed disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(d); see also Bardwell v. Shinseki,
24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).

Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Service Connection for Obstructive Sleep Apnea

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2013).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: 
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 
557 F.3d 1363, 1366 (Fed. Cir. 2009).

The condition at issue, sleep apnea, is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  While sleep disturbances may result in symptoms which are capable of the Veteran's observation (such as day-time tiredness), events which may occur while the Veteran is unconscious (such as a cessation in breathing) are necessarily not observable by the Veteran.

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see 38 C.F.R. § 3.159(a)(2).

The Veteran contends that service connection is warranted for sleep apnea.  In an April 2009 written statement, the Veteran stated that he snorted tobacco in service while stationed in Germany and that this caused sleep apnea.  

After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that the weight of the evidence demonstrates that currently diagnosed sleep apnea syndrome was not incurred in service.  The Board finds that the Veteran has currently diagnosed sleep apnea syndrome, as evidenced by VA treatment records dated from September 2007 to present; however, the Veteran did not sustain an injury or disease in service to sleep apnea which can be related, nor did he exhibit symptoms of sleep apnea in service.  

The Veteran has not reported the presence of any sleep apnea symptoms in service, and service treatment records do not reflect any complaints related to sleep apnea in service.  The Veteran had no respiratory complaints in service.  At the time of separation from service in April 1975, the Veteran made no mention of sleep apnea during his service separation physical or on the associated report of medical history.  

A September 2007 VA treatment record is the first notation of record that the Veteran has a diagnosis of unspecified sleep apnea.  An October 2008 VA cardiopulmonary diagnostic sleep study was conducted, and the Veteran was diagnosed with mild obstructive sleep apnea and put on an auto-titrating positive airway pressure (APAP) device.  All the Veteran's sleep apnea complaints, treatment, and diagnoses as shown by the record were made after the September 2007 VA notation of unspecified sleep apnea, over 30 years since service separation.  The Board finds that such absence of complaints, findings, or treatment during service or post-service until sleep apnea was diagnosed in September 2007 is highly probative, contemporaneous evidence, along with other factors, showing that sleep apnea did not manifest in service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Board finds that the weight of the evidence demonstrates that currently diagnosed sleep apnea is not otherwise related to service.  The Veteran has not attested to the presence of sleep apnea symptoms in service or shortly after service separation and the record contains no evidence indicating a link between currently diagnosed sleep apnea in service.  Apnea means the "cessation of breathing," while sleep apnea refers to a "transient period of cessation of breathing during sleep.  It may result in hypoxemia and vasoconstriction of pulmonary arterioles, producing pulmonary arterial hypertension."  Dorland's Illustrated Medical Dictionary 118 (31st ed. 2007).  Without a finding of apnea, based either on sleep studies or on lay observation, there necessarily is no sleep apnea.  

While the Veteran is competent to report the symptoms that he is able to observe through his senses, he has not identified the presence of sleep apnea symptoms in service.  The Veteran has not alleged that he had difficulty sleeping, interrupted sleep, or was aware of any episodes of apnea while sleeping in service.  Insomuch as the Veteran contends that service connection is warranted for sleep apnea, the Board finds that the Veteran is not competent to offer an opinion as to the etiology of a diagnosed disorder as complex as sleep apnea, which requires medical expertise and specific clinical testing in the form of a sleep study by a trained professional other than the sleeping subject being studied and diagnosed.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  A complex disorder such as sleep apnea, that requires the observations and assessments of medical professionals while the subject is asleep, is too complex a disorder that requires special testing (sleep study) to diagnose so a lay person is not competent to diagnosis.  Here, VA treatment records clearly show that sleep apnea was not diagnosed until September 2007.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that sleep apnea was not incurred in service.  The preponderance of the evidence of record is against a finding of an in-service injury, event, or disease related to sleep apnea or even symptoms related to sleep apnea occurred in service; therefore the claim for service connection for sleep apnea must be denied.  As the preponderance of the evidence is against the claim for service connection for sleep apnea, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for obstructive sleep apnea is denied.


REMAND

The Veteran contends that he has developed an acquired psychiatric disorder and PTSD as a result of events during active service, submitting a claim for VA compensation benefits in October 2008.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).  The applicable regulation also provides additional instruction in regard to claims involving service connection for PTSD due to personal assault.  See 38 C.F.R. 
§ 3.304(f)(5).  

38 C.F.R. § 3.304(f) was amended in July 2010 to add a new evidentiary standard for establishing the required in-service stressor for claims involving a veteran's fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39,843-39,852 (July 13, 2010).  A correction was published to establish the effective date of the amendment as of July 13, 2010.  See 75 Fed. Reg. 41,092 (July 15, 2010).  The change in regulation did add a new subsection 38 C.F.R. § 3.304(3) and required the renumbering of the existing subsections.  Thus, the applicable subsection relating to personal assault was renumbered as 38 C.F.R. § 3.304(f)(5).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

In cases that do not involve personal assault claims, the Court has held that credible supporting evidence of the actual occurrence of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996); but see Patton v. West, 12 vet. App. 272, 280 (1999) (Moreau not applicable in cases of alleged personal assault).  Instead, credible supporting evidence of a corroborated in-service stressor is required.  Credible supporting evidence is not limited to service department records, but can be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau, 9 Vet. App. at 395.  

If a PTSD claim is based on an in-service personal assault, evidence from sources other than the veteran's service records may corroborate an account of a stressor incident. Further a medical opinion may be submitted for use in determining whether the occurrence of a stressor is corroborated.  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  The United States Court of Appeals for the Federal Circuit also said that any such medical opinion was still to be weighed by VA along with the other evidence provided.  Id. at 1382 n.1; see also 67 Fed. Reg. 10,330 (Mar. 7, 2002) (VA is not required to accept a doctor's diagnosis of PTSD due to a personal assault as proof that the stressor occurred or that the PTSD is service connected.)

As noted, the regulations pertaining to claims for service connection for PTSD were amended in July 2010.  The new subsection specifically focuses on those cases where the stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity.  The stressors alleged by the Veteran in this case are limited to a claimed personal assault in service and traditional PTSD stressors.  Thus, the Board finds that 38 C.F.R. § 3.304(f)(3) is not for consideration in this case.  Moreover, the Veteran is not claiming combat or status as a prisoner of war as the basis of his PTSD.

First, with regard to the claim for service connection for PTSD, the Veteran contends that he suffers from nightmares and flashbacks due to his active service and is therefore entitled to service connection for PTSD.  Specifically, a February 2009 VA treatment record notes that the Veteran reported longstanding recurring nightmares relating to traumatic experiences when in active service.  He reported being run over by a large mobile gun, witnessing serious injuries of others, and being held at knife point in his barracks. 

In an April 2009 written statement, he reported that, during a training exercise in March 1974, he fell into a trench and the self-propelled gun he had been moving rolled right over him.  He reported that during the time of this incident he was assigned to the 3rd - 37th Field Artillery, 210th Field Group.  He also reported witnessing a German soldier being crushed between two tanks during a training exercise in October 1974.  He reported that during the time of this incident he was assigned to the 3rd - 37th Field Artillery, 210th Field Group.  Additionally, the Veteran reported that, when entering the barrack in November 1972, an individual placed a knife to his throat from behind.  The Veteran reported he was able to talk the individual into not harming him and then reported the incident to the Charge of Quarters (CQ) officer on duty at the time.  He reported that, during the time of this incident, he was assigned to the 1st - 133rd Honest John Rocket Battalion (210th Field Artillery Group).  The Board finds that the information provided by the Veteran regarding potential stressors is capable of verification. 

The Board notes that the evidence of record reflects diagnoses of PTSD as well as diagnoses of potential or probable PTSD.  An October 2008 VA treatment record notes that the Veteran reported believing he had PTSD and the medical professional agreeing that the Veteran's treatment records reflected that.  September 2009 and December 2009 VA treatment records note the Veteran has possible or probable PTSD.  March and May 2010 VA treatment records list that the Veteran has a current diagnoses of PTSD. 

The Board notes that a formal finding of a lack of information to corroborate stressors has been issued by a U.S. Army and Joint Services Records Research Center (JSRRC) coordinator finding that the information provided does not meet the minimum level of detail needed to corroborate the stressful events described by the Veteran and is insufficient to ask assistance from JSRRC.  While the RO attempted to verify the events detailed by the Veteran, the Board finds that additional development is warranted as the Veteran has provided sufficient detail regarding his claimed stressors, including the unit he was assigned to during each claimed event.  The JSRRC should be contacted for the purpose of obtaining the unit history of the Veteran's unit while stationed in Germany over the periods of November 1972, March 1974, and October 1974 to attempt to corroborate the Veteran's claimed stressors.  In the event that one of the Veteran's claimed stressors is verified, the Veteran should then be provided with a psychiatric examination to determine whether he has PTSD that is linked to the verified stressor or stressors.

As to the claim for service connection for an acquired psychiatric disorder, VA's duty to assist includes providing a medical examination if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong may be satisfied by lay evidence of continuity or equivocal or non-specific medical evidence).  

The Veteran has not yet been provided with an examination for his claimed service connection for acquired psychiatric disorder.  The evidence of record establishes that the Veteran suffered an event, injury or disease in service.  On an April 1975 report of medical history at service separation, the Veteran endorsed feeling depression or excessive worry and nervous trouble.  The April 1975 service separation physical noted that the Veteran's psychiatric status was clinically normal.  There is also competent evidence of a current diagnosed disability or symptoms of disability.  The Veteran's service treatment records dated from September 2007 to present reflect that the Veteran has received mental health treatment for his acquired psychiatric disorders.  A January 2009 VA treatment record notes the Veteran has diagnoses of anxiety disorder, not otherwise specified (NOS), and bipolar disorder.  

Furthermore, the Veteran has provided evidence that he has been experiencing symptoms of an acquired psychiatric disorder since service discharge, suggesting such symptoms may be associated with service.  In a March 2009 statement, the Veteran's sister stated that the Veteran was a completely different person when he returned from active service and reported observing the Veteran's mood swings.  In a May 2009 statement, the Veteran's relative reported the Veteran becomes depressed and has mood swings whenever he talks about his in-service experiences.  In a June 2009 statement, the Veteran's brother reported that he saw personality changes in the Veteran, including bipolar disorder and depression when he returned from active service.  As noted in a March 2010 VA treatment record, the Veteran reported his bipolar disorder onset during his late teens and during active service.    

Here there is a current diagnosis of an acquired psychiatric disorder, an in-service report by the Veteran of depression, excessive worry, and nervousness at service separation, and an allegation that the current psychiatric disorder was caused by or incurred in active service.  The Board finds that the evidence indicates that the Veteran's claimed psychiatric disorder may be associated with the notation at service separation of depression, excessive worry, and nervousness.  Thus, a remand is required to obtain a medical opinion regarding this claim.  38 C.F.R. 
§ 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.

Accordingly, the case is REMANDED for the following action:

1.  Prior to contacting JSRRC, contact the National Personnel Records center (NPRC) and/or other appropriate unit records depository and research agency, and request that it obtain and associate with the claims file copies of unit histories and morning reports for the unit with which the Veteran served in Germany during November 1972, March 1974, and October 1974 (any records that mention the Veteran).

2.  Then, the RO/AMC should attempt to corroborate the Veteran's claimed stressor through the appropriate channels, to include the JSRRC.  The RO/AMC should provide the JSRRC with all pertinent information, to include copies of personnel records, units of assignment, and stressor statements.  The JSRRC should attempt to verify whether the there is any report of the Veteran being held at knife point during the period of November 1972 and whether there are any reports of a German soldier being killed during a training exercise during the period of October 1974.  If these events cannot be verified, that outcome should be stated.

3.  In the event that a stressor is verified, the RO/AMC should note that for the record and schedule the Veteran for a VA psychiatric examination in order to ascertain whether he has PTSD as the result of such verified stressor(s). In considering whether the Veteran meets the criteria for a diagnosis of PTSD, only the verified stressor(s) may be considered.  The claims folder should be made available to the examiner for review.

The diagnosis should be in accordance with the American Psychiatric Association's: Diagnostic and Statistical Manual of Mental Disorders-IV (DSM-IV).  All necessary psychological testing and evaluation are to be accomplished.  The examiner should express an opinion as to whether the Veteran meets the criteria for PTSD contained in the DSM-IV, and if he meets such criteria, whether PTSD can be related to the stressor or stressors reported by the Veteran and established as having occurred during the Veteran's active service.  The examiner should provide a clear rationale and basis for all opinions expressed.  

4.  Then, schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of any acquired psychiatric disorders.  The claims folder should be made available to the examiner.  The examiner should diagnose all Axis I and II psychiatric disorders and then provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any Axis I psychiatric disability was incurred or caused by the Veteran's military service.  The examiner should provide a clear rationale and basis for all opinions expressed.  In providing the requested opinion, the examiner should specifically address the Veteran's report of depression, excessive worry, and nervous trouble in connection with the April 1975 service separation physical.  

5.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


